     Case 4:18-cv-00376-RCC-PSOT Document 21 Filed 10/15/18 Page 1 of 2




 1                                                                                         ASH

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Matthew Muller,                                  No. CV 18-00376-TUC-RCC
10                         Plaintiff,
11    v.                                               ORDER
12
      United States of America, et al.,
13
                           Defendants.
14
15           Pending before the Court is a Motion to Withdraw as Attorney (Doc. 19), filed by
16    Plaintiff’s attorney, Stacy Scheff. The Motion includes the written consent of Plaintiff,
17    and indicates that Plaintiff has recently been transferred to “Solano County jail in
18    California” and that Plaintiff “wish[es] to proceed pro-se.” The Court will grant the
19    Motion. Ms. Scheff will be directed, within 7 days from the date of this Order, to file a
20    Notice providing Plaintiff’s last known address, see LRCiv 83.3(b)(1), but is otherwise
21    relieved of any further responsibility in this matter.
22    ....
23    ....
24    ....
25    ....
26    ....
27    ....
28    ....
            Case 4:18-cv-00376-RCC-PSOT Document 21 Filed 10/15/18 Page 2 of 2




        1    IT IS ORDERED:
        2           (1)    The Motion to Withdraw as Attorney for Plaintiff (Doc. 19) is granted.
        3    Within 7 days from the date of this Order, Ms. Scheff shall file a Notice with the Court
        4    providing Plaintiff’s last known address, but is otherwise relieved of any further
        5    responsibility in this matter.
        6           Dated this 11th day of October, 2018.
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
JDDL


                                                       -2-
